        Case 1:21-cv-00445-CJN Document 59-1 Filed 08/25/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                              )
US DOMINION, INC., et al.,                    )
                                              )
                Plaintiffs,                   )
                                              )
       v.                                     )      Civil Action No. 1:21-cv-00445 (CJN)
                                              )
MY PILLOW, INC., et al.,                      )
                                              )
                Defendants.                   )
                                              )


                                     [PROPOSED] ORDER

       Upon consideration of all the pleadings, files, records, and proceedings herein, and

Defendant Michael J. Lindell’s (“Lindell”) Notice of Joinder in Defendant My Pillow, Inc.’s

Motion for Modification of Memorandum Opinion and Order Dated August 11, 2021, to Include

Certification of Controlling Questions of Law, the Court finds:

       1. The Motion to Dismiss filed by Defendant Mr. Lindell (ECF #34) presents

            controlling questions of law as to which there is substantial ground for difference of

            opinion, and immediate appeal by Mr. Lindell from the Court’s order denying the

            Motion to Dismiss (ECF #53) may materially advance the ultimate termination of this

            litigation.

       2. The Motion to Dismiss presents questions of law as to which there is substantial

            ground for difference of opinion with respect to the First Amendment issues

            presented, including questions about the requirements of the “actual malice” element

            and about the Court’s ability to take judicial notice of publications not referenced in
        Case 1:21-cv-00445-CJN Document 59-1 Filed 08/25/21 Page 2 of 4




           the Complaint with regard to the “actual malice” element. Specifically, these

           questions are

               a. Whether a defamation complaint by “a public official against critics of [its]
                  official conduct” must be dismissed at the pleading stage under New York
                  Times v. Sullivan if the complaint (a) fails to allege any direct evidence of a
                  statement or act that the defendant knew was false, and (b) relies only on
                  circumstantial inferences to prove reckless disregard; and

               b. Whether, under New York Times v. Sullivan, a court may deny a motion to
                  dismiss a defamation complaint by “a public official against critics of [its]
                  official conduct” without taking judicial notice of material establishing a
                  robust public debate on the issues set forth in the complaint.
       3. These questions are controlling in this action, because different interpretations of

           these questions could require granting Mr. Lindell’s motion to dismiss.

       4. Substantial ground for difference of opinion exists concerning the application of

           Supreme Court precedent and precedent within the Court of Appeals for the District

           of Columbia Circuit.

       5. Immediate appeal by Mr. Lindell from this order may materially advance the ultimate

           termination of this litigation by clarifying the degree to which defamation claims in

           this context should be dismissed at the pleadings stage.

       6. Accordingly, this Court agrees that an interlocutory appeal by Mr. Lindell of its order

           would be appropriate and useful, if the Court of Appeals in its discretion permits such

           an appeal.

        For the foregoing reasons, it is hereby ORDERED that My Pillow, Inc.’s Motion for

Modification of Memorandum Opinion and Order Dated August 11, 2021, to Include

Certification of Controlling Questions of Law is granted. The Court’s Order dated August 11,

2021 (ECF #53) is modified to add the following text at the end, as the final paragraph:




                                                2
         Case 1:21-cv-00445-CJN Document 59-1 Filed 08/25/21 Page 3 of 4




               Notwithstanding the Court’s decision to deny the Motions to Dismiss filed by

               Defendant My Pillow, Inc. (ECF #30) and Defendant Lindell (ECF #34), the

               motion presents controlling questions of law as to which there is substantial

               ground for difference of opinion, with respect to the First Amendment issues

               presented, specifically,

                       a. Whether a defamation complaint by “a public official against critics of
                          [its] official conduct” must be dismissed at the pleading stage under
                          New York Times v. Sullivan if the complaint (a) fails to allege any
                          direct evidence of a statement or act that the defendant knew was false,
                          and (b) relies only on circumstantial inferences to prove reckless
                          disregard; and

                       b. Whether, under New York Times v. Sullivan, a court may deny a
                          motion to dismiss a defamation complaint by “a public official against
                          critics of [its] official conduct” without taking judicial notice of
                          material establishing a robust public debate on the issues set forth in
                          the complaint.
               Immediate appeal by My Pillow, Inc. and Mr. Lindell from this order may

               materially advance the ultimate termination of the litigation by clarifying the

               degree to which defamation claims in this context should be dismissed at the

               pleadings stage. Accordingly, this Court concludes that an interlocutory appeal by

               My Pillow, Inc. and Mr. Lindell of its order would be appropriate and useful, if

               the Court of Appeals in its discretion permits such an appeal.

The Court’s Memorandum Opinion dated August 11, 2021 (ECF #54) is modified to add the

following text at the end, as the final paragraph:

               Notwithstanding the foregoing, Defendant My Pillow, Inc.’s motion presents

               controlling questions of law as to which there is substantial ground for difference

               of opinion, with respect to the First Amendment issues presented, specifically,




                                                     3
      Case 1:21-cv-00445-CJN Document 59-1 Filed 08/25/21 Page 4 of 4




           a. Whether a defamation complaint by “a public official against critics of [its]
              official conduct” must be dismissed at the pleading stage under New York
              Times v. Sullivan if the complaint (a) fails to allege any direct evidence of a
              statement or act that the defendant knew was false, and (b) relies only on
              circumstantial inferences to prove reckless disregard; and

           b. Whether, under New York Times v. Sullivan, a court may deny a motion to
              dismiss a defamation complaint by “a public official against critics of [its]
              official conduct” without taking judicial notice of material establishing a
              robust public debate on the issues set forth in the complaint.
           Immediate appeal by My Pillow, Inc. and Mr. Lindell from this order may

           materially advance the ultimate termination of the litigation by clarifying the

           degree to which defamation claims in this context should be dismissed at the

           pleadings stage. Accordingly, this Court concludes that an interlocutory appeal by

           My Pillow, Inc. and Mr. Lindell of its order would be appropriate and useful, if

           the Court of Appeals in its discretion permits such an appeal.




DATE: _____________                      _______________________, 2021
                                         CARL J. NICHOLS
                                         United States District Judge




                                            4
